NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3391-15T1


MING ZHANG,

        Plaintiff-Appellant,

v.

SONDRA MINUSKIN,

     Defendant-Respondent.
__________________________


              Submitted June 6, 2017 — Decided July 20, 2017

              Before Judges Koblitz and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Docket No. L-
              3223-14.

              B. David Jarashow, attorney for appellant.

              Roth D'Aquanni, attorney for respondent
              (Michael A. D'Aquanni, on the brief).


PER CURIAM

        Plaintiff Ming Zhang appeals from the January 8, 2016 order

granting      defendant's     unopposed     motion    for    summary    judgment.

Plaintiff also appeals from the March 4 and April 15, 2016 orders
denying his motions for reconsideration.         Because of our concern

that the motion be heard with input from both sides, we reverse

and remand to give plaintiff an opportunity to respond to the

summary judgment motion.

     Plaintiff's pro se complaint alleges that he loaned defendant

$65,000 to pay off her student loans and paid $9416 for diamond

earrings and $990 for an iPad, all provided to defendant in

contemplation     of   marriage.    After   receiving     these     favors,

defendant left their apartment to live at an unknown location and

plaintiff now seeks the return of the money and items.

     Defendant,    through   counsel,   served   a   motion   for   summary

judgment on defendant by Lawyers Service at plaintiff's front

door.   When plaintiff did not respond to the motion, the court

granted defendant's unopposed summary judgment motion.              Defense

counsel mailed the order granting summary judgment to plaintiff,

who immediately filed a motion for reconsideration, alleging he

never received the motion papers because he does not use his front

door.

     Plaintiff credibly swore that he did not receive mail or

deliveries at that door, although front-door delivery by Lawyers

Service constitutes good service.       R. 1:6-3(c); R. 1:5-4(c).          As

soon as defense counsel sent him the order by regular mail,

plaintiff filed his inartful first motion for reconsideration.             He

                               2                                    A-3391-15T1
hired an attorney to file the second such motion.    We agree that

self-represented litigants must follow the same rules as counsel,

see Ridge at Back Brook, LLC v. Klenert, 437 N.J. Super. 90, 99

(App. Div. 2014), but at the same time there is a strong preference

that cases be decided on the merits.      Midland Funding LLC v.

Albern, 433 N.J. Super. 494, 499 (App. Div. 2013).         Because

plaintiff demonstrated no dilatory practices except in connection

with his non-response to the summary judgment motion he denied

receiving, we reverse and remand.

     The court should reconsider the motion after plaintiff is

given an opportunity to respond.     Reversed.   We do not retain

jurisdiction.




                            3                              A-3391-15T1